 

Exhibit 10.2

 

No. [ ]

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3 AND 13(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 3 OF THIS NOTE.

 

Vringo, Inc.

 

Amended and Restated Senior Secured Note

 

This is an amendment and restatement of the $[ ] senior secured convertible note
issued on May 4, 2015 by Vringo, Inc. to [ ] (the “Original Note”). Certain
Installment Amounts (as defined in the Original Note) were made on the Original
Note prior to the date hereof and a portion of the outstanding principal of the
Original Note was exchanged for common stock of the Company under an Exchange
Note Agreement between the holder of the Original Note and Vringo, Inc., such
that the outstanding principal amount of this Note (as defined below) is $[xx]
on the date hereof.

 

Original Issuance Date:  May 4, 2015 Original Principal Amount: U.S.
$[          ] Amended and Restated Issuance Date: March 9, 2016 Outstanding
Principal Amount: U.S. $[xx]

 

FOR VALUE RECEIVED, Vringo, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of [________________], or its registered assigns
(“Holder”) the amount set forth above as the Outstanding Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption or otherwise, the
“Principal”) when due upon maturity on the Maturity Date (as defined below) or
upon acceleration, redemption or otherwise (in each case in accordance with the
terms hereof) and to pay interest (“Interest”) on any outstanding Principal at
the applicable Interest Rate (as defined below) from the date set forth above as
the Amended and Restated Issuance Date (the “Amended and Restated Issuance
Date”) until the same becomes due and payable, whether upon the Maturity Date or
upon acceleration, redemption or otherwise (in each case in accordance with the
terms hereof). This Amended and Restated Senior Secured Note (including all
Amended and Restated Senior Secured Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Amended and Restated
Senior Secured Notes (collectively, the “Notes”) originally issued pursuant to
(i) the Indenture, (ii) the Supplemental Indenture, (iii) the Securities
Purchase Agreement and (iv) the Company’s Registration Statement on Form S-3
(File number 333-182823). Certain capitalized terms used herein are defined in
Section 24.

 

1.                  PAYMENT OF PRINCIPAL. On the Maturity Date, the Company
shall pay to the Holder an amount in cash, representing 102% of the outstanding
Principal, accrued and unpaid Interest on the Principal and accrued and unpaid
Late Charges (as defined below), if any, on such Principal and Interest. Other
than as specifically permitted by this Note, the Company may not prepay any
portion of the outstanding Principal, accrued and unpaid Interest or accrued and
unpaid Late Charges on Principal and Interest, if any.

 



 

 

 

2.                  INTEREST; INTEREST RATE.

 

(a)                            Interest on this Note shall commence accruing on
the Amended and Restated Issuance Date and shall be computed on the basis of a
360-day year and twelve 30-day months, shall compound on each Interest Date, and
shall be payable in arrears monthly on each Interest Date with the first
Interest Date being April 1, 2016. Interest shall be payable on each Interest
Date, to the record holder of this Note on the applicable Interest Date, in
cash.

 

(b)                           Prior to the payment of Interest on an Interest
Date, the Maturity Date or any applicable Redemption Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest upon any redemption in accordance with Section 8 or any required
payment upon any Bankruptcy Event of Default (as defined below). From and after
the occurrence and during the continuance of any Event of Default, the Interest
Rate shall automatically be increased to sixteen and on-half percent (16.5%) per
annum. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.

 

3.                  Registration; Book-Entry. The Trustee shall maintain a
register (the “Register”) for the recordation of the names and addresses of the
holders of each Note and the principal amount of the Notes held by such holders
(the “Registered Notes”) as provided in Section 2.05 of the Indenture. No later
than the second (2nd) Trading Day after any redemption of this Note, the Company
shall deliver written confirmation to the Trustee that such redemption has been
completed in full, which confirmation shall set forth the aggregate Principal of
this Note then redeemed, as applicable, and the remaining aggregate principal of
this Note then outstanding. The Trustee shall be entitled to conclusively rely
on such confirmation by the Company, as authorization to adjust the Register in
accordance with such confirmation. The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company, the
Trustee and the holders of the Notes shall treat each Person whose name is
recorded in the Register as the owner of a Note for all purposes (including,
without limitation, the right to receive payments of Principal and Interest
hereunder) notwithstanding notice to the contrary. A Registered Note may be
assigned, transferred or sold in whole or in part only by registration of such
assignment or sale on the Register. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, paid and the
dates of such payments or shall use such other method, reasonably satisfactory
to the Holder and the Company.

 

4.                  RIGHTS UPON EVENT OF DEFAULT.

 



2 

 

 

(a)                Event of Default. Each of the following events shall
constitute an “Event of Default”:

 

(i)                 the suspension from trading or the failure of the Common
Stock to be trading or listed (as applicable) on an Eligible Market for a period
of five (5) consecutive Trading Days or for more than an aggregate of ten (10)
Trading Days in any 365-day period;

 

(ii)               the Company’s (A) failure to cure a Delivery Failure (as
defined in the Warrants) by delivery of the required number of shares of Common
Stock within five (5) Trading Days after the applicable exercise date (as the
case may be) or (B) notice, written or oral, to any holder of the Notes or
Warrants, including, without limitation, by way of public announcement or
through any of its agents, at any time, of its intention not to comply, as
required, with a request for exercise of any Warrants for Warrant Shares (as
defined in the Securities Purchase Agreement) in accordance with the provisions
of the Warrants;

 

(iii)             the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least five (5) days;

 

(iv)             the occurrence of any default under or redemption of prior to
maturity of any Subsidiary Note (as defined in the Securities Purchase
Agreement);

 

(v)               the occurrence of any default under or redemption of prior to
maturity of any Indebtedness (as defined in the Securities Purchase Agreement)
of the Company or any of its Subsidiaries in an aggregate amount in excess of
$250,000;

 

(vi)             bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for the relief of debtors shall be instituted
by or against the Company or any Subsidiary and, if instituted against the
Company or any Subsidiary by a third party, shall not be dismissed within
forty-five (45) days of their initiation;

 

(vii)           the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by the Company or any Subsidiary of its inability to pay its debts
generally as they become due, the taking of corporate action by the Company or
any Subsidiary in furtherance of any such action or the commencement by any
Person of a UCC foreclosure sale of a material portion of the Company’s or any
Subsidiary’s assets or any other similar action under federal, state or foreign
law;

 



3 

 

 

(viii)         the entry by a court of (i) a decree, order, judgment or other
similar document adjudging the Company or any Subsidiary as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Subsidiary under any applicable federal, state or foreign law or
(ii) a decree, order, judgment or other similar document appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Subsidiary or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree, order, judgment or other similar document or any such other
decree, order, judgment or other similar document unstayed and in effect for a
period of forty-five (45) consecutive days;

 

(ix)             a final judgment, judgments, any arbitration or mediation award
or any settlement of any litigation or any other satisfaction of any claim made
by any Person pursuant to any litigation, as applicable, in the United States,
its territories or possessions (other than in the ordinary course of the
Company’s business of enforcing and licensing intellectual property rights,
consistent with past practice) (each a “Judgment,” and collectively, the
“Judgments”) with respect to the payment of cash, securities and/or other assets
with an aggregate fair value (determined as provided below) in excess of
$250,000 are rendered against, agreed to or otherwise accepted by, the Company
and/or any of its Subsidiaries and which Judgments are not, within forty-five
(45) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within forty-five (45) days after the expiration of such
stay; provided, however, any Judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such Judgment is covered by insurance or an indemnity and the Company or such
Subsidiary (as the case may be) will receive the proceeds of such insurance or
indemnity within forty-five (45) days of the issuance of such Judgment. The fair
value of any assets other than cash or publicly traded securities will be
determined jointly by the Company and the Holder. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder. The determination of such appraiser shall be final
and binding upon all parties absent manifest error and the fees and expenses of
such appraiser shall be borne by the Company;

 



4 

 

 

(x)               the Company and/or any Subsidiary, individually or in the
aggregate, either (i) fails to pay, when due, or within any applicable grace
period, any payment with respect to any Indebtedness in excess of $250,000 in
the aggregate (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000 in the aggregate, which breach or violation permits the other
party thereto to declare a default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Subsidiary,
which default or event of default would or is likely to have a material adverse
effect on the business, assets, operations (including results thereof),
liabilities, properties, condition (including financial condition) or prospects
of the Company or any of its Subsidiaries, individually or in the aggregate;

 

(xi)             other than as specifically set forth in another clause of this
Section 4‎(a), the Company or any Subsidiary breaches in any material respect
any representation, warranty, covenant or other term or condition of any
Transaction Document (including, without limitation, the Security Documents),
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of five (5) days;

 

(xii)           any breach or failure in any respect by the Company or any
Subsidiary to comply in any material respect with any provision of Section 10 of
this Note;

 

(xiii)         a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company as to whether any Event of
Default has occurred;

 

(xiv)         any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xv)           any provision of any Transaction Document (including, without
limitation, the Subsidiary Notes and the Security Documents) shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the parties thereto in any material
respect, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Subsidiary Notes and the Security Documents);

 



5 

 

 

(xvi)         the Subsidiary Notes shall for any reason fail or cease to create
a separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral (as defined in the
Subsidiary Notes) in favor of each of the Secured Parties (as defined in the
Subsidiary Notes);

 

(xvii)       the Security Documents shall for any reason fail or cease to create
a separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral (as defined in the
Security Agreement) in favor of each of the Secured Parties (as defined in the
Security Agreement); or

 

(xviii)     any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could have a
Material Adverse Effect.

 

(b)               Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note, the Company shall
within two (2) Business Days deliver written notice thereof via electronic mail
and overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder and the Trustee. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default and ending (such ending date, the “Event of Default Right
Expiration Date”) on the tenth (10th) Trading Day after the later of (x) the
date such Event of Default is cured and (y) the Holder’s receipt of an Event of
Default Notice that includes (I) a reasonable description of the applicable
Event of Default, (II) a certification as to whether, in the opinion of the
Company, such Event of Default is capable of being cured and, if applicable, a
reasonable description of any existing plan of the Company to cure such Event of
Default and (III) a certification as to the date the Event of Default occurred
and the applicable Event of Default Right Expiration Date, the Holder may
require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the Company
and the Trustee, which Event of Default Redemption Notice shall indicate the
portion of this Note the Holder is electing to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4‎(b) shall be
redeemed by the Company at a price equal to 102% of the Principal amount of such
portion redeemed (the “Event of Default Redemption Price”). Redemptions required
by this Section 4‎(b) shall be made in accordance with the provisions of Section
7. To the extent redemptions required by this Section 4(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of this Note
by the Company, such redemptions shall be deemed to be voluntary prepayments. In
the event of a partial redemption of this Note pursuant hereto, the Principal
amount redeemed shall result in a reduction in the Principal amount of this Note
equal to the amount redeemed. In the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

 



6 

 

 

5.                  RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)                Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5‎(a) pursuant to
written agreements in form and substance satisfactory to the Holder and approved
by the Holder prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar ranking to the
Notes, and satisfactory to the Holder. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. The provisions of this
Section 5 shall apply similarly and equally to successive Fundamental
Transactions.

 

(b)               Notice of a Change of Control; Redemption Right. No sooner
than twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Change of Control, but not prior to the public announcement of
such Fundamental Transaction, the Company shall deliver written notice thereof
via electronic mail and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice or the Holder becoming aware of a Change of Control
if a Change of Control Notice is not delivered to the Holder in accordance with
the immediately preceding sentence (as applicable) and ending on the later of
twenty (20) Trading Days after (A) consummation of such Change of Control or (B)
the date of receipt of such Change of Control Notice, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (“Change of Control Redemption Notice”) to the Company and the Trustee,
which Change of Control Redemption Notice shall indicate the Redemption Amount
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section ‎5 shall be redeemed by the Company in cash at a price
equal to the product of (x) the Change of Control Redemption Premium multiplied
by (y) the Redemption Amount being redeemed (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section ‎8 and shall have priority to payments to stockholders
in connection with such Change of Control. To the extent redemptions required by
this Section 5‎(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of this Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. In the event of a partial redemption of this Note
pursuant hereto, the Principal amount redeemed shall result in a reduction in
the Principal amount of this Note equal to the amount redeemed. In the event of
the Company’s redemption of any portion of this Note under this Section 5(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 



7 

 

 

6.                  NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation (as
defined in the Securities Purchase Agreement), Bylaws (as defined in the
Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.

 

7.                  HOLDER’S REDEMPTIONS. The Company, or at the Company’s
direction, the Trustee, shall deliver the applicable Event of Default Redemption
Price to the Holder in cash within three (3) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice and this Note. The
Trustee shall not have any payment obligation under this Section 7 unless and
until it has received sufficient cash from the Company to make any of the
payments set forth in this Section 7. If the Holder has submitted a Fundamental
Transaction Redemption Notice in accordance with Section ‎5(b), the Company, or
at the Company’s directions, the Trustee, shall deliver the applicable
Fundamental Transaction Redemption Price to the Holder in cash concurrently with
the consummation of such Fundamental Transaction if such notice is received
prior to the consummation of such Fundamental Transaction and within three (3)
Business Days after the Company’s receipt of such notice otherwise and surrender
of this Note. In the event of a redemption of less than all of the outstanding
Principal of this Note, the Company shall promptly cause to be issued and,
following authentication of such new Note by the Trustee, delivered to the
Holder a new Note (in accordance with Section ‎13(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the applicable Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Redemption Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Redemption Amount, (y) the Company shall immediately return this Note, or issue
a new, duly authenticated Note (in accordance with Section 13(d)), to the
Holder, and in each case the principal amount of this Note or such new Note (as
the case may be) shall be increased by an amount equal to the difference between
(1) the applicable Event of Default Redemption Price or Fundamental Transaction
Redemption Price (as the case may be) minus (2) the Principal portion of the
Redemption Amount submitted for redemption.

 



8 

 

 

8.                  COMPANY OPTIONAL REDEMPTION. At any time after the Amended
and Restated Issuance Date (the “Company Redemption Eligibility Date”), the
Company shall have the right to redeem all or a portion, of the outstanding
Principal then remaining under this Note (the “Company Optional Redemption
Amount”) on the Company Optional Redemption Date (each as defined below) (a
“Company Optional Redemption”). The portion of this Note subject to redemption
pursuant to this Section 8 shall be redeemed by the Company in cash at a price
(the “Company Optional Redemption Price”) equal to (i) 100% of the Principal
amount being redeemed, plus (ii) a premium equal to 20% of the Principal amount
being redeemed during the period from the date hereof through May 4, 2016 and
15% of the Principal amount being redeemed thereafter, plus (iii) all accrued
and unpaid Interest with respect to such portion of the Principal amount and
accrued and unpaid Late Charges, if any, with respect to such portion of such
Principal and such Interest. The Company may exercise its right to require
redemption under this Section 8 by delivering an irrevocable written notice
thereof by electronic mail and overnight courier to all, but not less than all,
of the holders of Notes (the “Company Optional Redemption Notice” and the date
all of the holders of Notes received such notice is referred to as the “Company
Optional Redemption Notice Date”). The Company may deliver only one Company
Optional Redemption Notice during any thirty-day period hereunder. The Company
Optional Redemption Notice shall (x) state the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”) which
date shall not be less than twenty (20) Trading Days nor more than thirty (30)
Trading Days following the Company Optional Redemption Notice Date, and (y)
state the aggregate Redemption Amount of the Notes which is being redeemed in
such Company Optional Redemption from the Holder and all of the other holders of
the Notes pursuant to this Section 8 on the Company Optional Redemption Date.
All Redemption Amounts redeemed by the Holder after the Company Optional
Redemption Notice Date shall reduce the Company Optional Redemption Amount of
this Note required to be redeemed on the Company Optional Redemption Date.
Redemptions made pursuant to this Section 8 shall be made in accordance with
Section 7.

 

9.                  VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, without limitation,
the Delaware General Corporation Law).

 

10.              COVENANTS. Until all of the Notes have been redeemed or
otherwise satisfied in accordance with their terms:

 

(a)                Rank. All payments due under this Note shall be senior to all
other Indebtedness of the Company (other than the Indebtedness listed in clause
(iv) of the definition of Permitted Indebtedness).

 



9 

 

 

(b)               Incurrence of Indebtedness. The Company shall not, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
(other than (i) the Indebtedness evidenced by the Notes and (ii) Permitted
Indebtedness).

 

(c)                Incurrence of Indebtedness by Subsidiaries. The Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness other than the Subsidiary
Notes.

 

(d)               Existence of Liens. The Company shall not, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company (collectively,
“Liens”) other than Permitted Liens.

 

(e)                Existence of Subsidiary Liens. The Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
Lien upon or in any property or assets (including accounts and contract rights)
owned by any of its Subsidiaries other than (i) Liens created pursuant to the
Subsidiary Notes and (ii) Liens specified in clauses (i) through (iii) of the
definition of Permitted Liens.

 

(f)                Cash Balance. The Company’s cash balance (including cash
equivalents) shall be not be less than $[ ] million at any time.

 

(g)               Restricted Payments. The Company shall not, directly or
indirectly, redeem, defease, repurchase, repay or make any payments in respect
of, by the payment of cash or cash equivalents (in whole or in part, whether by
way of open market purchases, tender offers, private transactions or otherwise),
all or any portion of any Indebtedness, whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(h)               Restricted Payments. The Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, defease, repurchase, repay
or make any payments in respect of, by the payment of cash or cash equivalents
(in whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness,
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, other than in accordance with the terms of the
Subsidiary Notes.

 

(i)                 Restriction on Redemption and Cash Dividends. The Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock (other than dividends paid by
wholly-owned Subsidiaries to the Company or to other wholly-owned Subsidiaries
if either (i) such Subsidiary is a Borrower Subsidiary or (ii) the equity
interests of such Subsidiary have been pledged to the Collateral Agent as
provided in the Security Documents).

 



10 

 

 

(j)                 Restriction on Transfer of Assets. The Company shall not,
and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, sell, lease, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than sales, leases, assignments, transfers, conveyances and
other dispositions of intellectual property rights by the Company and its
Subsidiaries in the ordinary course of the Company’s business of enforcing and
licensing intellectual property rights. For the avoidance of doubt, this clause
shall prevent (i) the Company from transferring any of its assets to any
Subsidiary except pursuant to the Subsidiary Notes, and (ii) any Subsidiary from
transferring any of its assets to any other Subsidiary.

 

(k)               Maturity of Indebtedness. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
permit any Indebtedness of the Company or any of its Subsidiaries to mature or
accelerate prior to the Maturity Date.

 

(l)                 Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
and each of its Subsidiaries on the Issuance Date or any business substantially
related or incidental thereto. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, modify its or
their corporate structure or purpose provided that an acquisition of
intellectual property and related assets which can be used in other industries
shall be permitted.

 

(m)             Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary. The
Company shall take all action necessary to prevent any Borrower Subsidiary from
becoming Insolvent (as such term is defined in the Securities Purchase
Agreement). The Company shall cause each Borrower Subsidiary to pay all accounts
payable and other amounts owed by such Borrower Subsidiary (other than
Indebtedness) when due, except for such amounts as are being contested in good
faith and for which adequate reserves have been established and are being
maintained by such Borrower Subsidiary in accordance with GAAP (as defined in
the Securities Purchase Agreement).

 

(n)               Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times in all
material respects with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 



11 

 

 

(o)               Maintenance of Intellectual Property. The Company will, and
will cause each of its Subsidiaries to, take all action necessary or advisable
to maintain all of the Intellectual Property Rights (as defined in the
Securities Purchase Agreement) of the Company and/or any of its Subsidiaries
that the Board of Directors of the Company, in the good faith exercise of its
business judgment, determines are necessary or material to the conduct of its
business in full force and effect.

 

(p)               Maintenance of Insurance. The Company shall maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

(q)               Transactions with Affiliates. The Company shall not, nor shall
it permit any of its Subsidiaries to, enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except transactions necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an affiliate thereof.

 

(r)                 Restricted Issuances. The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement, the Indenture,
the Supplemental Indenture and the Notes), (ii) issue any Options or Convertible
Securities (as defined in the Warrant) that are convertible into or exchangeable
or exercisable for shares of Common Stock at a price which varies or may vary
with the market price of the Common Stock, including by way of one or more
reset(s) to a fixed price, but exclusive of such formulations reflecting
customary anti-dilution provisions (such as share splits, share combinations,
share dividends and similar transactions) or (iii) issue any other securities
that would cause a breach or default under the Notes or the Warrants.

 

11.              AMENDING THE TERMS OF THIS NOTE. The prior written consent of
the Holder and the Trustee (if such amendment adversely affects the rights,
privileges and immunities of the Trustee) shall be required for any change or
amendment to this Note. No consideration shall be offered or paid to the Holder
to amend or consent to a waiver or modification of any provision of this Note
unless the same consideration is also offered to all of the holders of the
Notes.

 

12.              TRANSFER. This Note may be offered, sold, assigned or
transferred by the Holder without restriction and without the consent of the
Company; provided, that this Note may not be transferred to more than five (5)
transferees.

 



12 

 

 

13.              REISSUANCE OF THIS NOTE.

 

(a)                Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and, following authentication of such new Note, deliver upon the order of the
Holder a new Note (in accordance with Section 13‎(d)), registered as the Holder
may request, representing the outstanding Principal being transferred by the
Holder and, if less than the entire outstanding Principal is being transferred,
a new, duly authenticated Note (in accordance with Section 13‎(d)) to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provision of Section 3 following redemption of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.

 

(b)               Lost, Stolen or Mutilated Note. Upon compliance with Section
2.07 of the Indenture, the Company shall execute and, following authentication
of such new Note, deliver to the Holder a new Note (in accordance with Section
13‎(d)) representing the outstanding Principal.

 

(c)                Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new, duly authenticated Note or Notes (in accordance with
Section 13‎(d) and in principal amounts of at least $1,000) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d)               Issuance of New Notes. Whenever the Company is required to
issue a new duly authenticated Note pursuant to the terms of this Note, such new
Note (i) shall be of like tenor with this Note, (ii) shall represent, as
indicated on the face of such new Note, the Principal remaining outstanding (or
in the case of a new Note being issued pursuant to Section 13(a) or Section
13(c), the Principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the Principal remaining outstanding under this Note immediately prior
to such issuance of new Notes), (iii) shall have an issuance date, as indicated
on the face of such new Note, which is the same as the Issuance Date of this
Note, (iv) shall have the same rights and conditions as this Note, (v) shall
represent accrued and unpaid Interest and Late Charges on the Principal and
Interest of this Note, from the Issuance Date and (vi) shall be duly
authenticated by the Trustee in accordance with the Indenture.

 

14.              REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder and the Trustee that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note.

 



13 

 

 

15.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof. The Trustee shall have no duty under the
Notes to confirm or verify or monitor the Company’s compliance with the terms or
its obligations under the Notes.

 

16.              CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.

 

17.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

 

18.              DISPUTE RESOLUTION. In the case of a dispute as to the
arithmetic calculation of the applicable Redemption Price (as the case may be),
the Company or the Holder (as the case may be) shall submit the disputed
arithmetic calculations (as the case may be) via electronic mail (i) within
three (3) Business Days after receipt of the applicable notice giving rise to
such dispute to the Company or the Holder (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to agree upon such calculation within three (3) Business Days of such
disputed arithmetic calculation (as the case may be) being submitted to the
Company or the Holder (as the case may be), then the Company shall, within two
(2) Business Days, submit via electronic mail the disputed arithmetic
calculation of any Redemption Price (as the case may be) to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant (as the case may be) to perform the
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives such disputed calculations.
Such investment bank’s or accountant’s calculation shall be binding upon all
parties absent demonstrable error.

 



14 

 

 

19.              NOTICES; PAYMENTS.

 

(a)                Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company will give
written notice to the Holder and the Trustee at least fifteen (15) days prior to
the date on which the Company closes its books or takes a record for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder. All notices to be provided to the Trustee hereunder shall be delivered
to the Trustee by facsimile (303-262-0608) or via hard copy to the Trustee at
its Corporate Trust Office (as defined in the Indenture) located in Highlands
Ranch, Colorado.

 

(b)               Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

 

(c)                Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of sixteen and
one-half percent (16.5%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 



15 

 

 

20.              CANCELLATION. After all Principal, accrued Interest, Late
Charges and other amounts at any time owed on this Note have been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

21.              WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

 

22.              GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

23.              AMENDMENT AND RESTATEMENT. The effect of this Note is to amend
and restate the Original Note. This Note shall constitute a renewal, extension
and modification of the terms of the Original Note and evidences the same
indebtedness that existed under the Original Note. The Company and the Holder
agree and acknowledge that any and all rights, remedies and payment provisions
under the Original Note, as hereby amended and restated, shall continue and
survive the execution and delivery of this Note. The Company and the Holder
further agree and acknowledge that any and all amounts owing or otherwise due
under or pursuant to the Original Note immediately prior to the effectiveness of
this Note shall be owing and otherwise due pursuant to this Note. All references
to the Original Note in any agreement, instrument or document executed or
delivered in connection herewith or therewith shall be deemed to refer to this
Note, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 



16 

 

 

24.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)                “Business Day” means any day other than (i) a Saturday or a
Sunday, or (ii) a day on which Federal or State banking institutions in the
Borough of Manhattan, the City and State of New York or in the State in which
the Corporate Trust Office (as defined in the Indenture) may be located from
time to time, are authorized or obligated by law, executive order or regulation
to close.

 

(b)               “Change of Control” means any Fundamental Transaction other
than (i) any merger of the Company or any of its, direct or indirect,
wholly-owned Subsidiaries with or into any of the foregoing, (ii) any
reorganization, recapitalization or reclassification of the shares of Common
Stock in which holders of a majority of the Company’s voting power immediately
prior to such reorganization, recapitalization or reclassification continue
after such reorganization, recapitalization or reclassification to hold publicly
traded securities and, directly or indirectly, are, in all material respects,
the holders of a majority of the voting power of the surviving entity (or
entities with the authority or voting power to elect the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities) after such reorganization, recapitalization or reclassification, or
(iii) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company or any of its Subsidiaries.

 

(c)                “Change of Control Redemption Premium” means 125%.

 

(d)               “Common Stock” means (i) the Company’s shares of common stock,
$0.01 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(e)                “Eligible Market” means The New York Stock Exchange, the
Nasdaq Global Select Market, the Nasdaq Global Market, the NYSE MKT, the OTCQB
or the Principal Market.

 

(f)                “Fundamental Transaction” means that (i) (1) the Company
shall, directly or indirectly, in one or more related transactions, consolidate
or merge with or into (whether or not the Company is the surviving corporation)
any other Person, or (2) the Company shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company shall, directly or indirectly, in
one or more related transactions, allow any other Person to make a purchase,
tender or exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (4) the Company shall, directly or indirectly, in
one or more related transactions, consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
shall, directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify the Common Stock (which shall not include a reverse
stock split), or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company, excluding Iroquois (as defined in the Securities Purchase
Agreement).

 



17 

 

 

(g)               “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(h)               “Indenture” means that certain Indenture, dated as of the
Issuance Date, by and between the Company and the Trustee, as may be amended or
supplemented from time to time, including without limitation, by any
Supplemental Indenture (as defined below).

 

(i)                 “Interest Date” means the first day of each calendar month
(each, an “Interest Date”).

 

(j)                 “Interest Rate” means ten percent (10%) per annum, as may be
adjusted from time to time in accordance with Section ‎2.

 

(k)               “Material Adverse Effect” shall mean, as of any time of
determination, during the period commencing on the Amended and Restated Issuance
Date and ending on such time of determination, a material adverse change and/or
a material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole; provided that
none of the following will constitute, or be considered in determining whether
there has been, a Material Adverse Change: any event, change, circumstance,
effect or other matter resulting from or related to (i) any outbreak or
escalation of war or major hostilities or any act of terrorism, (ii) changes in
laws, GAAP or enforcement or interpretation thereof, (iii) changes that
generally affect the industries and markets in which the Company operates which
do not have a disproportionate effect on the Company and its Subsidiaries, (iv)
changes in financial markets, general economic conditions (including prevailing
interest rates, exchange rates, commodity prices and fuel costs) or political
conditions, or (v) any action taken or failed to be taken pursuant to or in
accordance with any Transaction Document at the written request of, or consented
to in writing by, the Holder.

 



18 

 

 

(l)                 “Maturity Date” shall mean June 30, 2017; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date.

 

(m)             “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(n)               “Permitted Indebtedness” means (i) Indebtedness evidenced by
this Note and the other Notes; (ii) other Indebtedness of the Company (other
than as expressly specified in, and permitted by, clause (iii) and (iv) below)
not to exceed $500,000 in the aggregate outstanding at any time; provided,
however, the Company may incur Indebtedness in excess of $500,000 pursuant to
this clause (ii) so long as such Indebtedness shall be made expressly
subordinate in right of payment to the Indebtedness evidenced by the Notes, as
reflected in a written agreement acceptable to the Holder and approved by the
Holder in writing, and which Indebtedness does not provide at any time for (A)
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (B) total interest and fees at a rate
in excess of the Interest Rate; (iii) equipment leases and purchase money
obligations of the Company not to exceed $250,000 in the aggregate outstanding
at any time and (iv) Indebtedness of Group Mobile International Ltd. evidenced
by that certain Line of Credit Agreement, not to exceed $300,000 at any given
time.

 

(o)               “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent; (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings; (iv) Liens securing the Indebtedness
expressly permitted by clause (iii) of the definition of Permitted Indebtedness;
provided such Liens are limited only to the assets financed by such
Indebtedness; (v) Liens securing the Indebtedness expressly permitted by clause
(iv) of the definition of Permitted Indebtedness; and (vi) Liens securing the
Company’s obligations under the Transaction Documents.

 



19 

 

 

(p)               “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(q)               “Principal Market” means the Nasdaq Capital Market.

 

(r)                 “Redemption Amount” means the portion of the Principal to be
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid Interest with respect to such portion of the
Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

 

(s)                “Redemption Notices” means, collectively, Event of Default
Redemption Notices and Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(t)                 “Redemption Premium” means 120% during the period from the
date hereof through May 4, 2016 and 115% thereafter.

 

(u)               “Redemption Prices” means, collectively, Event of Default
Redemption Prices and the Change of Control Redemption Prices, and each of the
foregoing, individually, a “Redemption Price.”

 

(v)               “SEC” means the United States Securities and Exchange
Commission or the successor thereto.

 

(w)             “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of the Original Issuance Date, by and among the
Company and the initial holders of Notes pursuant to which the Company issued
Notes and Warrants, as may be amended from time to time.

 

(x)               “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations of the SEC promulgated thereunder.

 

(y)               “Security Agreement” means that certain security agreement,
dated as of the Closing Date, by and among the Company, its Subsidiaries and the
initial holders of the Notes, as may be amended from time to time.

 

(z)                “Security Documents” has the meaning set forth in the
Securities Purchase Agreement.

 

(aa)            “Subsidiaries” means any Person in which the Company, directly
or indirectly, (i) owns any of the outstanding capital stock or holds any equity
or similar interest of such Person or (ii) controls or operates all or any part
of the business, operations or administration of such Person, and all of the
foregoing.

 

(bb)           “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 



20 

 

 

(cc)            “Supplemental Indenture” shall have the meaning ascribed to such
term in the Securities Purchase Agreement, as supplemented by the Second
Supplemental Indenture, dated as of the date hereof, between the Company and the
Trustee, as may be further amended, modified or supplemented from time to time.

 

(dd)          “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(ee)            “Trustee” means Computershare Trust Company, N.A., in its
capacity as trustee under the Indenture, or any successor or any additional
trustee appointed with respect to the Notes pursuant to the Indenture.

 

(ff)             “Voting Stock” of a Person means capital stock of such Person
of the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers, trustees or other similar governing body of
such Person (irrespective of whether or not at the time capital stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(gg)           “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, as may be amended from time to time, and shall
include all warrants issued in exchange therefor or replacement thereof.

 

25.              DISCLOSURE. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, non-public information relating to the Company or any of its
Subsidiaries, the Company shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section ‎25 shall limit
any obligations of the Company, or any rights of the Holder, under Section 4(j)
of the Securities Purchase Agreement.

 



21 

 

 

26.              MAXIMUM PAYMENTS. Without limiting Section 9(d) of the
Securities Purchase Agreement, nothing contained in this Note shall, or shall be
deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.

 

27.              SECURITY. This Note and the other Notes are secured to the
extent and in the manner set forth in the Transaction Documents (including,
without limitation, the Security Agreement and the other Security Documents).

 

28.              TRUSTEE. The rights, privileges and immunities of the Trustee
set forth in Article VII of the Indenture are incorporated herein, mutatis
mutandis.

 

[signature page follows]

 

22 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



  Vringo, Inc.             By:       Name:     Title:

 



 

 